MEMORANDUM *
We previously vacated submission of this petition for review pending the resolution of No. 04-72701, Singh v. Gonzales. In this case, as in Singh, the Board of Immigration Appeals relied on a transmittal sheet to establish that its decision was correctly mailed, without assessing the impact of declarations of non-receipt submitted with petitioners’ motion to reopen. Accordingly, we remand for reconsideration of their motion. See Singh, 494 F.3d 1170, 2007 WL 2050954 (9th Cir.2007).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.